            Case 2:19-cv-00698-JP Document 29 Filed 02/18/20 Page 1 of 27




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MUSTAPHA TAHBOUT, individually and
 on behalf of all others similarly-situated,

        Plaintiff,

 v.                                                     No. 2:19-cv-00698-JP

 ESHAI CORPORATION d/b/a
 COURIER DISTRIBUTION
 SYSTEMS, LLC and COURIER
 DISTRIBUTION SYSTEMS, LLC,

        Defendants.

        DEFENDANTS’ ANSWER WITH AFFIRMATIVE DEFENSES TO
PLAINTIFF’S FIRST AMENDED COLLECTIVE AND CLASS ACTION COMPLAINT

       Defendants Eshai Corporation (“Eshai”), and Courier Distribution Systems, LLC

(“CDS”) (collectively “Defendants”), hereby respond to the averments contained in Plaintiff

Mustapha Tahbout’s First Amended Collective and Class Action Complaint (“Complaint”) (ECF

No. 28) in accordance with the numbered paragraphs thereof:

                           ALLEGED NATURE OF THE ACTION

       1.      Admitted in part; denied in part. It is admitted only that Plaintiff has attempted to

state a claim against Defendants on behalf of himself and others he contends are “similarly-

situated” for alleged violations of the Fair Labor Standards Act (“FLSA”), as well as a claim

against Defendants for alleged violations of the Pennsylvania Minimum Wage Act (“PMWA”).

By way of further response, to the extent that the averments contained in this Paragraph

characterize Plaintiff’s Complaint, which is a written document, such document speaks for itself.

Any characterization inconsistent therewith is denied. It is specifically denied that Plaintiff has

stated a claim for relief under either the FLSA or the PMWA, and that this case is appropriate for



                                                 1
            Case 2:19-cv-00698-JP Document 29 Filed 02/18/20 Page 2 of 27




collective or class-action treatment.    The remaining averments contained in this Paragraph

constitute conclusions of law to which no response is required. To the extent that a further

responsive pleading is required, such averments are denied.

       2.      Admitted in part; denied in part. It is admitted that Plaintiff was employed by

Defendant CDS as a Delivery Associate. Defendants deny that Plaintiff was employed by

Defendant Eshai. The remaining averments of this Paragraph are denied.

       3.      Denied. By way of further response, Defendants are unable to admit or deny the

averments contained in this Paragraph as Plaintiff’s use of the phrases “policy and practice,”

“rarely, if ever,” “full, uninterrupted break,” and “Class Plaintiffs” is vague and unintelligible in

the context of the Complaint rendering the averments of this Paragraph unanswerable. To the

extent that a responsive pleading is required, the averments are denied. Moreover, the averments

contained in this Paragraph constitute conclusions of law to which no responsive pleading is

required. To the extent that a responsive pleading is required, the averments are denied.

       4.      Denied. By way of further response, Defendants are unable to admit or deny the

averments contained in this Paragraph as Plaintiff’s use of the phrase “Class Plaintiffs” is vague

and unintelligible in the context of the Complaint rendering the averments of this Paragraph

unanswerable. Moreover, the averments contained in this Paragraph constitute conclusions of

law to which no responsive pleading is required. To the extent that a responsive pleading is

required, the averments are denied.

       5.      Admitted in part; denied in part. It is admitted only that Plaintiff purports to bring

this action as a representative action and that Plaintiff seeks certain damages. By way of further

response, to the extent that the averments contained in this Paragraph characterize Plaintiff’s

Complaint, which is a written document, such document speaks for itself. Any characterization




                                                 2
            Case 2:19-cv-00698-JP Document 29 Filed 02/18/20 Page 3 of 27




inconsistent therewith is denied. It is specifically denied that Plaintiff has stated a claim for

relief under either the FLSA or the PMWA, and that this case is appropriate for collective or

class-action treatment.   The remaining averments contained in this Paragraph constitute

conclusions of law to which no response is required. To the extent that a further responsive

pleading is required to this Paragraph, such averments are denied.

                          ALLEGED JURISDICTION AND VENUE

       6.      The averments contained in this Paragraph constitute conclusions of law to which

no responsive pleading is required. To the extent that a responsive pleading is required to this

Paragraph, such averments are denied.

       7.      The averments contained in this Paragraph constitute conclusions of law to which

no responsive pleading is required. To the extent that a responsive pleading is required to this

Paragraph, such averments are denied.

       8.      The averments contained in this Paragraph constitute conclusions of law to which

no responsive pleading is required. To the extent that a responsive pleading is required to this

Paragraph, such averments are denied.

       9.      Denied as stated. By way of further response, Defendants conduct business in the

Commonwealth of Pennsylvania.         The remaining averments contained in this Paragraph

constitute conclusions of law to which no responsive pleading is required. To the extent that a

responsive pleading is required, such averments are denied.

                                     ALLEGED PARTIES

       10.     After reasonable investigation, Defendants are without knowledge or information

sufficient to form a belief as to the truth of the averments contained in this Paragraph. To the

extent a responsive pleading is required, the averments are denied.




                                                3
          Case 2:19-cv-00698-JP Document 29 Filed 02/18/20 Page 4 of 27




       11.     Admitted in part; denied in part.      Defendant Eshai admits only that it is a

Wisconsin corporation with local offices registered with the Pennsylvania Secretary of State.

Defendant Eshai denies that its principal place of business is in Wisconsin, and by way of further

response, states that its headquarters and principal place of business are located at 2750 Premiere

Parkway, Suite 900, Duluth, Georgia. The remaining averments of this Paragraph are denied.

       12.     Admitted in part; denied in part. It is admitted only that Defendant CDS is a

Georgia limited liability company with its headquarters and principal place of business located at

2750 Premiere Parkway, Suite 900, Duluth, Georgia, and that Defendant CDS is wholly owned

by Defendant Eshai. The remaining averments of this Paragraph are denied.

       13.     Denied as stated.     By way of further response, Defendants operate in the

Commonwealth of Pennsylvania, including in this judicial district.

       14.     The averments contained in this Paragraph constitute conclusions of law to which

no responsive pleading is required. To the extent that a responsive pleading is required to this

Paragraph, such averments are denied.

       15.     Denied. By way of further response, Defendants are unable to admit or deny the

averments contained in this Paragraph as Plaintiff’s use of the phrases “Class Plaintiffs” and “all

times relevant hereto” is vague and unintelligible in the context of the Complaint rendering the

averments of this Paragraph unanswerable. To the extent that a responsive pleading is required,

the averments are denied.     Moreover, the averments contained in this Paragraph constitute

conclusions of law to which no responsive pleading is required. To the extent that a responsive

pleading is required, the averments are denied.

       16.     Denied. By way of further response, Defendants are unable to admit or deny the

averments contained in this Paragraph as Plaintiff’s use of the phrases “all times relevant hereto”




                                                  4
            Case 2:19-cv-00698-JP Document 29 Filed 02/18/20 Page 5 of 27




and “agents, servants, or employees thereto existing” is vague and unintelligible in the context of

the Complaint rendering the averments of this Paragraph unanswerable.                 Moreover, the

averments contained in this Paragraph constitute conclusions of law to which no responsive

pleading is required. To the extent that a responsive pleading is required, the averments are

denied.

                        FLSA COLLECTIVE ACTION ALLEGATIONS

          17.   Defendants hereby incorporate their responses to the preceding Paragraphs as

though fully set forth herein.

          18.   Admitted in part; denied in part. It is admitted only that Plaintiff has brought this

action as a collective action against Defendants and that Plaintiff seeks certain damages. By way

of further response, to the extent that the averments contained in this Paragraph characterize

Plaintiff’s Complaint, which is a written document, such document speaks for itself. Any

characterization inconsistent therewith is denied. It is specifically denied that Plaintiff has stated

a claim for relief under the FLSA and that this case is appropriate for collective treatment. The

remaining averments contained in this Paragraph constitute conclusions of law to which no

response is required. To the extent that a responsive pleading is required to this Paragraph, such

averments are denied.

          19.   Admitted in part; denied in part. It is admitted only that Plaintiff has brought this

action as a collective action. It is specifically denied that Plaintiff has stated a claim for relief

under the FLSA and that this case is appropriate for collective treatment.           The remaining

averments contained in this Paragraph constitute conclusions of law to which no responsive

pleading is required. To the extent that a responsive pleading is required, such averments are

denied.




                                                  5
          Case 2:19-cv-00698-JP Document 29 Filed 02/18/20 Page 6 of 27




       20.     Admitted in part; denied in part.       Defendant CDS admits only that it has

maintained payroll records as required by law for all of its employees.            After reasonable

investigation, Defendants are without knowledge or information sufficient to form a belief as to

what Plaintiff estimates. To the extent a responsive pleading is required, the averments are

denied. Moreover, the averments contained in this Paragraph constitute conclusions of law to

which no responsive pleading is required. To the extent that a responsive pleading is required,

the averments are denied.

       21.     Denied. The averments contained in this Paragraph constitute conclusions of law

to which no responsive pleading is required. To the extent that a responsive pleading is required,

such averments are denied.

       22.     Denied. The averments contained in this Paragraph constitute conclusions of law

to which no responsive pleading is required. To the extent that a responsive pleading is required,

such averments are denied.

                                 CLASS ACTION ALLEGATIONS

       23.     Defendants hereby incorporate their responses to the preceding Paragraphs as

though fully set forth herein.

       24.     Admitted in part; denied in part. It is admitted only that Plaintiff has attempted to

bring this action on behalf of a state-wide class under the PMWA. By way of further response,

to the extent that the averments contained in this Paragraph characterize Plaintiff’s Complaint,

which is a written document, such document speaks for itself. Any characterization inconsistent

therewith is denied. It is specifically denied that Plaintiff has stated a claim for relief under the

PMWA and that this case is appropriate for class action treatment. The remaining averments




                                                 6
          Case 2:19-cv-00698-JP Document 29 Filed 02/18/20 Page 7 of 27




contained in this Paragraph constitute conclusions of law to which no response is required. To

the extent that a responsive pleading is required to this Paragraph, such averments are denied.

       25.     Denied. By way of further response, Defendants deny that the purported “state-

wide class” as defined by Plaintiff satisfies the prerequisites of Federal Rule of Civil Procedure

23 for a class action and that Plaintiff has stated a claim for relief under the PMWA. The

remaining averments contained in this Paragraph constitute conclusions of law to which no

responsive pleading is required. To the extent that a responsive pleading is required to this

Paragraph, such averments are denied.

       26.     The averments contained in this Paragraph as well as sub-paragraphs A. through

G. constitute conclusions of law to which no responsive pleading is required. To the extent that

a responsive pleading is required to this Paragraph and sub-paragraphs A. through G., such

averments are denied.

       27.     Admitted in part; denied in part. It is admitted only that Plaintiff was previously

employed by Defendant CDS in the position of Delivery Associate. By way of further response,

Defendants are unable to admit or deny the averments contained in this Paragraph as Plaintiff’s

use of the phrase “non-commercial vehicles” is vague and unintelligible in the context of the

Complaint rendering the averments of this Paragraph unanswerable.           To the extent that a

responsive pleading is required, the averments are denied. The remaining averments contained

in this Paragraph constitute conclusions of law to which no responsive pleading is required. To

the extent that a responsive pleading is required to this Paragraph, such averments are denied.

       28.     The averments contained in this Paragraph constitute conclusions of law to which

no responsive pleading is required. To the extent that a responsive pleading is required to this

Paragraph, such averments are denied.




                                                7
            Case 2:19-cv-00698-JP Document 29 Filed 02/18/20 Page 8 of 27




          29.   After reasonable investigation, Defendants are without knowledge or information

sufficient to form a belief as to whether Plaintiff “is committed to pursuing this action.” To the

extent a responsive pleading is required, that averment is denied. Moreover, the averments

contained in this Paragraph constitute conclusions of law to which no responsive pleading is

required. To the extent that a responsive pleading is required to this Paragraph, such averments

are denied.

          30.   The averments contained in this Paragraph and sub-paragraphs A. through C.

constitute conclusions of law to which no responsive pleading is required. To the extent that a

responsive pleading is required to this Paragraph and sub-paragraphs A. through C., such

averments are denied.

          31.   The averments contained in this Paragraph constitute conclusions of law to which

no responsive pleading is required. To the extent that a responsive pleading is required to this

Paragraph, such averments are denied.

                            ALLEGED FACTUAL BACKGROUND

          32.   Defendants hereby incorporate their responses to the preceding Paragraphs as

though fully set forth herein.

          33.   Admitted in part; denied in part. Defendant CDS admits that Plaintiff began his

employment as a Driver Associate with CDS in or around June 2015. Defendants deny that

Plaintiff was employed by Defendant Eshai. The remaining averments of this Paragraph are

denied.

          34.   Admitted in part; denied in part.    It is admitted only that Plaintiff operated

vehicles weighing less than ten thousand (10,000) pounds during his employment with




                                                8
          Case 2:19-cv-00698-JP Document 29 Filed 02/18/20 Page 9 of 27




Defendant CDS.     Defendants deny that Plaintiff was employed by Defendant Eshai.              The

remaining averments of this Paragraph are denied.

       35.     Denied. By way of further response, Defendants are unable to admit or deny the

averments contained in this Paragraph as Plaintiff’s use of the phrase “Class Plaintiffs” is vague

and unintelligible in the context of the Complaint rendering the averments of this Paragraph

unanswerable. To the extent that a responsive pleading is required, the averments are denied.

       36.     Denied. By way of further response, Defendants are unable to admit or deny the

averments contained in this Paragraph as Plaintiff’s use of the phrase “Class Plaintiffs” is vague

and unintelligible in the context of the Complaint rendering the averments of this Paragraph

unanswerable. Moreover, the averments contained in this Paragraph constitute conclusions of

law to which no responsive pleading is required. To the extent that a responsive pleading is

required, the averments are denied.

       37.     Admitted in part; denied in part. It is admitted only that Plaintiff was tasked with

delivering parcels during his employment with Defendant CDS. By way of further response,

Defendants are unable to admit or deny the averments contained in this Paragraph as Plaintiff’s

use of the phrase “Class Plaintiffs” is vague and unintelligible in the context of the Complaint

rendering the averments of this Paragraph unanswerable. The remaining averments contained in

this Paragraph constitute conclusions of law to which no responsive pleading is required. To the

extent that a responsive pleading is required, such averments are denied.

       38.     Admitted in part; denied in part. It is admitted only that Plaintiff was not required

to maintain a commercial driver’s license during his employment in order to perform his duties

for Defendant CDS. By way of further response, Defendants are unable to admit or deny the

averments contained in this Paragraph as Plaintiff’s use of the phrase “Class Plaintiffs” is vague




                                                 9
         Case 2:19-cv-00698-JP Document 29 Filed 02/18/20 Page 10 of 27




and unintelligible in the context of the Complaint rendering the averments of this Paragraph

unanswerable. The remaining averments contained in this Paragraph constitute conclusions of

law to which no responsive pleading is required. To the extent that a responsive pleading is

required to this Paragraph, such averments are denied.

       39.     Admitted in part; denied in part. It is admitted only that Plaintiff operated vans

weighing less than ten thousand (10,000) pounds during his employment with Defendant CDS.

By way of further response, Defendants are unable to admit or deny the averments contained in

this Paragraph as Plaintiff’s use of the phrase “Class Plaintiffs” is vague and unintelligible in the

context of the Complaint rendering the averments of this Paragraph unanswerable.                The

remaining averments contained in this Paragraph constitute conclusions of law to which no

responsive pleading is required. To the extent that a responsive pleading is required to this

Paragraph, such averments are denied.

       40.     Denied. By way of further response, Defendants are unable to admit or deny the

averments contained in this Paragraph as Plaintiff’s use of the phrases “Class Plaintiffs,”

“typically scheduled,” “generally lasting,” and “average of fifty (55) [sic] to sixty (60) or more

hours per week” is vague and unintelligible in the context of the Complaint rendering the

averments of this Paragraph unanswerable. To the extent that a responsive pleading is required,

the averments are denied.

       41.     Denied. By way of further response, Defendants are unable to admit or deny the

averments contained in this Paragraph as Plaintiff’s use of the phrases “Class Plaintiffs” and

“regularly worked” is vague and unintelligible in the context of the Complaint rendering the

averments of this Paragraph unanswerable. To the extent that a responsive pleading is required,

the averments are denied.




                                                 10
         Case 2:19-cv-00698-JP Document 29 Filed 02/18/20 Page 11 of 27




       42.     Denied. By way of further response, Defendants are unable to admit or deny the

averments contained in this Paragraph as Plaintiff’s use of the phrases “policy and practice” and

“Class Plaintiffs” is vague and unintelligible in the context of the Complaint and the allegations

are made without respect to the alleged time period in which the purported “policies and

practices” allegedly were in effect rendering the averments of this Paragraph unanswerable. To

the extent that a responsive pleading is required, the averments are denied. By way of further

response, to the extent that the averments contained in this Paragraph characterize CDS’s written

policies, which are written documents, such documents speak for themselves.                  Any

characterization inconsistent therewith is denied.

       43.     Denied. By way of further response, Defendants are unable to admit or deny the

averments contained in this Paragraph as Plaintiff’s use of the phrase “policy and practice” is

vague and unintelligible in the context of the Complaint and the allegations are made without

respect to the alleged time period in which the purported “policies and practices” allegedly were

in effect rendering the averments of this Paragraph unanswerable.          To the extent that a

responsive pleading is required, the averments are denied. By way of further response, to the

extent that the averments contained in this Paragraph characterize CDS’s written policies, which

are written documents, such documents speak for themselves. Any characterization inconsistent

therewith is denied.

       44.     Denied. By way of further response, Defendants are unable to admit or deny the

averments contained in this Paragraph as Plaintiff’s use of the terms “expectation,” and “Class

Plaintiffs” is vague and unintelligible in the context of the Complaint and the allegations are

made without respect to the alleged time period in which the purported “policies and practices”

allegedly were in effect rendering the averments of this Paragraph unanswerable. To the extent




                                                11
           Case 2:19-cv-00698-JP Document 29 Filed 02/18/20 Page 12 of 27




that a responsive pleading is required, the averments are denied. By way of further response, to

the extent that the averments contained in this Paragraph characterize CDS’s written policies,

which are written documents, such documents speak for themselves.          Any characterization

inconsistent therewith is denied.

          45.   Denied. By way of further response, Defendants are unable to admit or deny the

averments contained in this Paragraph as Plaintiff’s use of the terms “mechanism” and “Class

Plaintiffs” is vague and unintelligible in the context of the Complaint and the allegations are

made without respect to the alleged time period in which the purported “policies and practices”

allegedly were in effect rendering the averments of this Paragraph unanswerable. To the extent

that a responsive pleading is required, the averments are denied. By way of further response, to

the extent that the averments contained in this Paragraph characterize CDS’s written policies,

which are written documents, such documents speak for themselves.          Any characterization

inconsistent therewith is denied.

          46.   Denied. By way of further response, Defendants are unable to admit or deny the

averments contained in this Paragraph as Plaintiff’s use of the phrases “multiple occasions” and

“uninterrupted thirty (30) minute meal breaks” is vague and unintelligible in the context of the

Complaint, including with respect to unidentified “dispatchers,” rendering the averments of this

Paragraph unanswerable. To the extent that a responsive pleading is required, the averments are

denied.

          47.   Denied. By way of further response, Defendants are unable to admit or deny the

averments contained in this Paragraph as Plaintiff’s use of the terms and phrases “aware,” “Class

Plaintiffs,” and “uninterrupted meal breaks,” and “parcel and vehicle tracking information” is

vague and unintelligible in the context of the Complaint rendering the averments of this




                                               12
           Case 2:19-cv-00698-JP Document 29 Filed 02/18/20 Page 13 of 27




Paragraph unanswerable. To the extent that a responsive pleading is required, the averments are

denied.

          48.   Denied. By way of further response, Defendants are unable to admit or deny the

averments contained in this Paragraph as Plaintiff’s use of the phrases “Class Plaintiffs,”

“routinely forced,” and “uninterrupted thirty (30) minute meal break” is vague and unintelligible

in the context of the Complaint rendering the averments of this Paragraph unanswerable. To the

extent that a responsive pleading is required, the averments are denied.

          49.   Denied. By way of further response, Defendants are unable to admit or deny the

averments contained in this Paragraph as Plaintiff’s use of the phrases “Class Plaintiffs” and

“regularly worked” is vague and unintelligible in the context of the Complaint rendering the

averments of this Paragraph unanswerable. To the extent that a responsive pleading is required,

the averments are denied.

          50.   Admitted in part; denied in part. It is admitted only that Defendant CDS’s payroll

records reflect that during the week of August 20 to 26, 2017, Plaintiff worked a total of 67.32

hours over six days, and that Plaintiff took a thirty-minute meal break on each of those days.

The remaining averments in this Paragraph are denied.

          51.   Defendants are unable to admit or deny the averments contained in this Paragraph

as Plaintiff fails to identify the dates of the alleged “hours” and “meal breaks” rendering the

averments of this Paragraph unanswerable. To the extent that a responsive pleading is required,

the averments are denied.

          52.   The averments contained in this Paragraph constitute conclusions of law to which

no responsive pleading is required. To the extent that a responsive pleading is required to this

Paragraph, such averments are denied.




                                                13
         Case 2:19-cv-00698-JP Document 29 Filed 02/18/20 Page 14 of 27




       53.     Denied. By way of further response, Defendants deny that they had a policy of

paying overtime only to Driver Associates who worked more than fifty hours per week. After

reasonable investigation, Defendants are without information or knowledge sufficient to form a

belief as to the remaining averments contained in this Paragraph.

       54.     Denied. By way of further response, Defendants are unable to admit or deny the

averments contained in this Paragraph as Plaintiff’s use of the phrases “policy and practice” and

“Class Plaintiffs” is vague and unintelligible in the context of the Complaint rendering the

averments of this Paragraph unanswerable. To the extent that a responsive pleading is required,

the averments are denied. By way of further response, to the extent that the averments contained

in this Paragraph characterize CDS’s written policies, which are written documents, such

documents speak for themselves. Any characterization inconsistent therewith is denied.

       55.     Denied as stated. By way of further response, Defendant CDS’s records reflect

that Plaintiff received a copy of a document entitled “Schedule & Pay Acknowledgment” on

April 14, 2018. To the extent that the averments contained in this Paragraph characterize the

“Schedule & Pay Acknowledgment,” which is a written document, such document speaks for

itself. Any characterization inconsistent therewith is denied.

       56.     Denied. By way of further response, Defendants are unable to admit or deny the

averments contained in this Paragraph as Plaintiff’s use of the phrases “policy and practice” and

“Class Plaintiffs” is vague and unintelligible in the context of the Complaint rendering the

averments of this Paragraph unanswerable. To the extent that a responsive pleading is required,

the averments are denied. By way of further response, to the extent that the averments contained

in this Paragraph characterize CDS’s written policies, which are written documents, such

documents speak for themselves. Any characterization inconsistent therewith is denied.




                                                14
         Case 2:19-cv-00698-JP Document 29 Filed 02/18/20 Page 15 of 27




       57.     The averments contained in this Paragraph constitute conclusions of law to which

no responsive pleading is required. To the extent that a responsive pleading is required to this

Paragraph, such averments are denied.

       58.     Denied. By way of further response, Defendants are unable to admit or deny the

averments contained in this Paragraph as Plaintiff’s use of the phrases “significant overtime

hours” and “Class Plaintiffs” is vague and unintelligible in the context of the Complaint

especially with respect to unidentified individuals allegedly at “Defendants” rendering the

averments of this Paragraph unanswerable. To the extent that a responsive pleading is required,

the averments are denied.

       59.     Admitted in part; denied in part. It is admitted only that Plaintiff did not have

authority to hire, fire, or discipline other employees. After reasonable investigation, Defendants

are without knowledge or information sufficient to form a belief as to the remaining averments

contained in this Paragraph.

       60.     The averments contained in this Paragraph constitute conclusions of law to which

no responsive pleading is required. To the extent that a responsive pleading is required to this

Paragraph, such averments are denied.

       61.     The averments contained in this Paragraph constitute conclusions of law to which

no responsive pleading is required. To the extent that a responsive pleading is required to this

Paragraph, such averments are denied.

       62.     The averments contained in this Paragraph constitute conclusions of law to which

no responsive pleading is required. To the extent that a responsive pleading is required to this

Paragraph, such averments are denied.




                                               15
         Case 2:19-cv-00698-JP Document 29 Filed 02/18/20 Page 16 of 27




       63.     The averments contained in this Paragraph constitute conclusions of law to which

no responsive pleading is required. To the extent that a responsive pleading is required to this

Paragraph, such averments are denied.

       64.     The averments contained in this Paragraph constitute conclusions of law to which

no responsive pleading is required. To the extent that a responsive pleading is required to this

Paragraph, such averments are denied.

       65.     The averments contained in this Paragraph constitute conclusions of law to which

no responsive pleading is required. To the extent that a responsive pleading is required to this

Paragraph, such averments are denied.

       66.     The averments contained in this Paragraph constitute conclusions of law to which

no responsive pleading is required. To the extent that a responsive pleading is required to this

Paragraph, such averments are denied.

       67.     The averments contained in this Paragraph constitute conclusions of law to which

no responsive pleading is required. To the extent that a responsive pleading is required to this

Paragraph, such averments are denied.

       68.     The averments contained in this Paragraph constitute conclusions of law to which

no responsive pleading is required. To the extent that a responsive pleading is required to this

Paragraph, such averments are denied.

                      PLAINTIFF’S ALLEGED CAUSES OF ACTION

                                   COUNT I
                        FAIR LABOR STANDARDS ACT
                             29 U.S.C. §§ 201 to 219
              ALLEGED FAILURE TO PAY OVERTIME COMPENSATION

       69.     Defendants hereby incorporate their responses to the preceding Paragraphs as

though fully set forth herein.



                                              16
         Case 2:19-cv-00698-JP Document 29 Filed 02/18/20 Page 17 of 27




       70.     The averments contained in this Paragraph constitute conclusions of law to which

no responsive pleading is required. By way of further response, 29 U.S.C. § 206(b) is a statute in

writing which speaks for itself. To the extent that the allegations in this Paragraph related

thereto are inconsistent therewith, they are denied. To the extent that any further responsive

pleading is required to this Paragraph, such averments are denied.

       71.     The averments contained in this Paragraph constitute conclusions of law to which

no responsive pleading is required. By way of further response, 29 U.S.C. § 207(a)(1) is a

statute in writing which speaks for itself. To the extent that the allegations in this Paragraph

related thereto are inconsistent therewith, they are denied.     To the extent that any further

responsive pleading is required to this Paragraph, such averments are denied.

       72.     Denied.

       73.     Denied. By way of further response, Defendants are unable to admit or deny the

averments contained in this Paragraph as Plaintiff’s use of the phrases “regularly forced” and

“actual and constructive knowledge” is vague and unintelligible in the context of the Complaint

rendering the averments of this Paragraph unanswerable.        To the extent that a responsive

pleading is required, the averments are denied.

       74.     Denied. By way of further response, Defendants are unable to admit or deny the

averments contained in this Paragraph as Plaintiff’s use of the phrase “regularly denied” is vague

and unintelligible in the context of the Complaint rendering the averments of this Paragraph

unanswerable. To the extent that a responsive pleading is required, the averments are denied.

       75.     Denied.




                                                  17
         Case 2:19-cv-00698-JP Document 29 Filed 02/18/20 Page 18 of 27




       76.     The averments contained in this Paragraph constitute conclusions of law to which

no responsive pleading is required. To the extent that a responsive pleading is required to this

Paragraph, such averments are denied.

       77.     The averments contained in this Paragraph constitute conclusions of law to which

no responsive pleading is required. To the extent that a responsive pleading is required to this

Paragraph, such averments are denied.

       78.     The averments contained in this Paragraph constitute conclusions of law to which

no responsive pleading is required. To the extent that a responsive pleading is required to this

Paragraph, such averments are denied.

                   RESPONSE TO PRAYER FOR RELIEF ON COUNT I

       The averments contained in the prayer for relief following Count I of Plaintiff’s

Complaint, including all sub-paragraphs, constitute a request for damages to which no responsive

pleading is required. It is specifically denied that any action or inaction of Defendants (or any of

their employees) entitles Plaintiff, or any group or groups of individuals who he purports to

represent, the existence of which are expressly denied, to the relief requested.

                                  COUNT II
                  PENNSYLVANIA MINIMUM WAGE ACT OF 1968
                             43 P .S. § 333, et seq.
              ALLEGED FAILURE TO PAY OVERTIME COMPENSATION

       79.     Defendants hereby incorporate their responses to the preceding Paragraphs as

though fully set forth herein.

       80.     The averments contained in this Paragraph constitute conclusions of law to which

no responsive pleading is required. By way of further response, 43 P.S. § 333.113 is a statute in

writing which speaks for itself. To the extent that the allegations in this Paragraph related




                                                 18
         Case 2:19-cv-00698-JP Document 29 Filed 02/18/20 Page 19 of 27




thereto are inconsistent therewith, they are denied. To the extent that any further responsive

pleading is required to this Paragraph, such averments are denied.

       81.     The averments contained in this Paragraph constitute conclusions of law to which

no responsive pleading is required. By way of further response, 43 P.S. § 333.113 is a statute in

writing which speaks for itself, and 34 Pa. Code § 231.41 is a regulation in writing which speaks

for itself. To the extent that the allegations in this Paragraph related thereto are inconsistent

therewith, they are denied. To the extent that any further responsive pleading is required to this

Paragraph, such averments are denied.

       82.     The averments contained in this Paragraph constitute conclusions of law to which

no responsive pleading is required. To the extent that a responsive pleading is required to this

Paragraph, such averments are denied.

       83.     The averments contained in this Paragraph constitute conclusions of law to which

no responsive pleading is required. To the extent that a responsive pleading is required to this

Paragraph, such averments are denied.

       84.     The averments contained in this Paragraph constitute conclusions of law to which

no responsive pleading is required. To the extent that a responsive pleading is required to this

Paragraph, such averments are denied.

                  RESPONSE TO PRAYER FOR RELIEF ON COUNT II

       The averments contained in the prayer for relief following Count II of Plaintiff’s

Complaint, including all sub-paragraphs, constitute a request for damages to which no responsive

pleading is required. It is specifically denied that any action or inaction of Defendants (or any of

their employees) entitles Plaintiff, or any group or groups of individuals who he purports to

represent, the existence of which are expressly denied, to the relief requested.




                                                 19
         Case 2:19-cv-00698-JP Document 29 Filed 02/18/20 Page 20 of 27




       Defendants deny each and every averment in Plaintiff’s Complaint not expressly

admitted herein.

                          DEFENDANTS’ PRAYER FOR RELIEF

       WHEREFORE, having fully answered and responded to the averments of Plaintiff’s

Complaint, Defendants respectfully request that:

       (a)     Plaintiff’s claims be dismissed with prejudice and in their entirety;

       (b)     Each and every prayer for relief contained in the Complaint be denied;

       (c)     Judgment be entered in favor of Defendants;

       (d)     All costs, including reasonable attorneys’ fees, be awarded to Defendants and
               against Plaintiff pursuant to applicable laws; and

       (e)     Defendants be granted such other relief as this Court may deem just and proper.

                                 AFFIRMATIVE DEFENSES

       Defendants state the following affirmative defenses without assuming the burden of proof

on such defenses that would otherwise rest with Plaintiff. Defendants also reserve the right to

assert such additional defenses that may become applicable during the course of this litigation.

                              FIRST AFFIRMATIVE DEFENSE

       Plaintiff’s Complaint fails to state a claim upon which relief may be granted.

                            SECOND AFFIRMATIVE DEFENSE

       Eshai is not a proper defendant in this action because it did not employ Plaintiff or any

putative collective or class member, and was not otherwise responsible for the employment

actions and practices of which Plaintiff complains.

                             THIRD AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because Defendants did not jointly

employ Plaintiff, or any putative collective or class members, and otherwise did not have any



                                                20
         Case 2:19-cv-00698-JP Document 29 Filed 02/18/20 Page 21 of 27




control over Plaintiff, or any putative collective or class members, while they were working for

any other Defendant.

                            FOURTH AFFIRMATIVE DEFENSE

       The claims of Plaintiff and any purported class members are barred, in whole or in part,

by the applicable statute of limitations for their failure to raise a claim in a timely manner,

including without limitation the two and three year limitations periods contained in the FLSA or

PMWA, laches, or any other applicable limitations period.

                              FIFTH AFFIRMATIVE DEFENSE

       The claims of Plaintiff and any other putative collective or class members are barred, in

whole or in part, by the doctrines of estoppel, unclean hands, waiver, and consent.

                             SIXTH AFFIRMATIVE DEFENSE

       Plaintiff’s attempt to pursue this case as a class action fails because an independent and

individual analysis of Plaintiff’s claims, the claims of each purported opt-in or class member, and

each of Defendants’ defenses is required.

                           SEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims cannot be properly joined with the claims of any potential opt-ins or

putative class members, because Plaintiff’s claim(s) are not typical of those purportedly

advanced by other putative collective or class members.

                            EIGHTH AFFIRMATIVE DEFENSE

       The PMWA does not provide for a private cause of action to recover allegedly unpaid

overtime.




                                                21
           Case 2:19-cv-00698-JP Document 29 Filed 02/18/20 Page 22 of 27




                                NINTH AFFIRMATIVE DEFENSE

          The claims of Plaintiff or any putative collective or class members are barred, in whole or

in part, by exclusions, exceptions, credits, or offsets permissible under the FLSA or the PMWA.

                               TENTH AFFIRMATIVE DEFENSE

          The claims of Plaintiff and any purported class member are barred, in whole or in part, as

to all hours allegedly worked that Defendants did not suffer or permit to be worked or of which

Defendants lacked actual or constructive knowledge.

                             ELEVENTH AFFIRMATIVE DEFENSE

          Plaintiff and any putative collective action or class members have sustained no damages

or, if any, de minimis damages, which are not actionable under the FLSA, the PMWA or any

other law.

                             TWELFTH AFFIRMATIVE DEFENSE

          The claims of Plaintiff and any putative collective or class members for damages are

barred or limited by Defendants’ good faith efforts to comply with applicable law.

                           THIRTEENTH AFFIRMATIVE DEFENSE

          If any alleged failure to pay overtime wages of Plaintiff and any putative collective or

class members was unlawful, none of the Defendants’ alleged actions or omissions constitute a

willful violation of the FLSA, the PMWA, or any other applicable statute or law.

                           FOURTEENTH AFFIRMATIVE DEFENSE

          To the extent Plaintiff or putative collective or class members has signed a release or

waiver encompassing claims alleged in the Complaint, their claims are barred by that release or

waiver.




                                                  22
          Case 2:19-cv-00698-JP Document 29 Filed 02/18/20 Page 23 of 27




                            FIFTEENTH AFFIRMATIVE DEFENSE

        Plaintiff and any putative collective or class members may not maintain the action as

described in the Complaint as a collective or class action because the Complaint fails to state

facts sufficient to establish an ascertainable class or collective.

                            SIXTEENTH AFFIRMATIVE DEFENSE

        A collective or class action is not superior to other available methods for the fair and

efficient adjudication of this controversy.

                           SEVENTEENTH AFFIRMATIVE DEFENSE

        The group of persons who Plaintiff purports to represent is not sufficiently large that it

would be impracticable or impossible to join additional plaintiffs or for additional plaintiffs to

pursue separate actions.

                           EIGHTEENTH AFFIRMATIVE DEFENSE

        Plaintiff is not similarly situated to any other putative collective or class members and,

therefore, is an inadequate collective or class representative.

                           NINETEENTH AFFIRMATIVE DEFENSE

        Plaintiff has failed to allege that any putative collective or class members are subject to a

common practice, policy, or plan of Defendants that violates either the FLSA or the PMWA.

Accordingly, certification of the putative collective or class action is inappropriate.

                            TWENTIETH AFFIRMATIVE DEFENSE

        Plaintiff and any putative collective or class action members do not share a sufficient

commonality of issues, either legal or factual, to warrant certification of a class or collective

action. Common issues of law and fact, if any, do not predominate over individual issues.

Accordingly, the types of claims alleged by Plaintiff on behalf of himself and the group of




                                                  23
         Case 2:19-cv-00698-JP Document 29 Filed 02/18/20 Page 24 of 27




persons who he purports to represent are matters in which individual questions predominate and,

accordingly, are not appropriate for collective or class treatment.

                         TWENTY-FIRSTAFFIRMATIVE DEFENSE

       Upon information and belief, Plaintiff and any putative collective or class members failed

to mitigate their damages, if any.

                       TWENTY-SECOND AFFIRMATIVE DEFENSE

       Plaintiff’s own conduct contributed or caused any harm he allegedly suffered.

                        TWENTY-THIRD AFFIRMATIVE DEFENSE

       Some or all of the claims asserted in the Complaint are unsuitable for collective or class

treatment because Plaintiff cannot show that the prosecution of separate actions by members of

the groups of persons Plaintiff purports to represent would create a risk of: (A) inconsistent or

varying adjudications with respect to proposed collective or class members that would establish

incompatible standards of conduct for the party opposing the class; or (B) adjudications with

respect to proposed collective or class members that, as a practical matter, would be dispositive

of the interests of the other proposed collective or class members not parties to the adjudications

or would substantially impair or impede their ability to protect their interests.

                       TWENTY-FOURTH AFFIRMATIVE DEFENSE

       The Complaint fails to state a claim for liquidated damages.

                        TWENTY-FIFTH AFFIRMATIVE DEFENSE

       The certification and trial of this case as a collective or class action would violate

Defendants’ rights under the Fifth and Seventh Amendments to the United States Constitution, as

well as the Pennsylvania Constitution.




                                                 24
         Case 2:19-cv-00698-JP Document 29 Filed 02/18/20 Page 25 of 27




                         TWENTY-SIXTH AFFIRMATIVE DEFENSE

       Plaintiff and the alleged groups he purports to represent may not recover liquidated

damages or prejudgment interest because such relief would amount to a “double recovery.”

                      TWENTY-SEVENTH AFFIRMATIVE DEFENSE

       Neither Plaintiff nor members of the alleged groups which he purports to represent may

recover liquidated damages, because neither Defendants nor any of their officers, directors,

managers, or agents committed any oppressive, willful, wanton, fraudulent, or malicious act or

authorized or ratified any such act with respect to Plaintiff or any alleged group member, and

because Plaintiff has failed to plead facts sufficient to support recovery of such damages.

                       TWENTY-EIGHTH AFFIRMATIVE DEFENSE

       The claims of Plaintiff and any other putative collective action members are barred, in

whole or in part, by the two-year statute of limitation contained in the FLSA because Plaintiff

and any other putative collective action members cannot demonstrate that Defendants’ conduct

was willful such that they knew or showed reckless disregard that any of their conduct violated

the FLSA.

                        TWENTY-NINTH AFFIRMATIVE DEFENSE

       Plaintiff lacks standing to bring claims on behalf of, and may not represent, putative

collective or class members, in whole or in part, with respect to the asserted collective and class

action claims.

                           THIRTIETH AFFIRMATIVE DEFENSE

       Certain opt-in plaintiffs or putative class members are not entitled to relief to the extent

that they do not fall within the putative collective or class action definitions.




                                                  25
         Case 2:19-cv-00698-JP Document 29 Filed 02/18/20 Page 26 of 27




                        THIRTY-FIRST AFFIRMATIVE DEFENSE

       Defendants reserve the right to assert additional defenses as they may become known

through the course of discovery.



                                                Respectfully submitted,

                                                GORDON REES SCULLY
                                                MANSUKHANI

Dated: February 18, 2020                 By:    /s/ Susan Childers North
                                                Susan Childers North (admitted pro hac vice)
                                                snorth@grsm.com
                                                5425 Discovery Park Boulevard, Suite 200
                                                Williamsburg, VA 23188
                                                757-903-0870

                                                POST & SCHELL, P.C.

                                         By:    /s/ Andrea M. Kirshenbaum
                                                ANDREA M. KIRSHENBAUM, ESQ.
                                                akirshenbaum@postschell.com
                                                DANIEL F. THORNTON, ESQ.
                                                dthornton@postschell.com
                                                Four Penn Center, 14th Floor
                                                1600 John F. Kennedy Blvd
                                                Philadelphia, PA 19103
                                                215-587-1000

                                                Counsel for Defendants




                                           26
         Case 2:19-cv-00698-JP Document 29 Filed 02/18/20 Page 27 of 27




                                   CERTIFICATE OF SERVICE

       I, Andrea M. Kirshenbaum, hereby certify that on February 18, 2020, a copy of the

foregoing Answer and Affirmative Defenses to Plaintiff’s First Amended Collective and Class

Action Complaint has been electronically filed with the Court and thereby has been served upon

the following counsel of record:

                                  Michael Murphy, Esquire
                                   Michael Groh, Esquire
                                Eight Penn Center, Suite 2000
                                 1628 John F. Kennedy Blvd.
                                   Philadelphia, PA 19103
                            murphy@phillyemploymentlawyer.com
                            mgroh@phillyemploymentlawyer.com
                                    Counsel for Plaintiff


                                                  POST & SCHELL, P.C.

Dated: February 18, 2020                   By:    /s/ Andrea M. Kirshenbaum
                                                  ANDREA M. KIRSHENBAUM, ESQ.
                                                  akirshenbaum@postschell.com
                                                  DANIEL F. THORNTON, ESQ.
                                                  dthornton@postschell.com
                                                  Four Penn Center, 14th Floor
                                                  1600 John F. Kennedy Blvd
                                                  Philadelphia, PA 19103
                                                  215-587-1000

                                                  Counsel for Defendants




                                             27
